Exhibit 10.5

 

RESTORATION HARDWARE, INC.
NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of Common Stock of Restoration Hardware, Inc. (the “Corporation”):

 

Optionee:

Gary G. Friedman

 

 

Grant Date:

February 5, 2004

 

 

Vesting Commencement Date:

February 5, 2004

 

 

Exercise Price:

$9.00

 

 

Number of Option Shares:

500,000

 

 

Expiration Date:

February 4, 2014

 

 

Type of Option:

Non Statutory Option

 

Exercise Schedule:  The Option shall become exercisable for twenty-five percent
(25%) of the Option Shares upon Optionee’s completion of each of the four (4)
years of Service measured from and after the Vesting Commencement Date, with the
first such installment to become exercisable on the first anniversary of the
Vesting Commencement Date.  In no event shall the Option become exercisable for
any additional Option Shares after Optionee’s cessation of Service.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Restoration Hardware, Inc. 1998 Stock Incentive
Plan Amended and Restated on October 9, 2002 (the “Plan”).  Optionee further
agrees to be bound by the terms of the Plan and the terms of the Option as set
forth in the Stock Option Agreement attached hereto as Exhibit A.  A copy of the
Plan is available upon request made to the Secretary of the Corporation at the
Corporation’s principal offices.

 

No Employment or Service Contract.  Nothing in this notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

Definitions.  All capitalized terms in this notice shall have the meaning
assigned to them in this notice or in the attached Stock Option Agreement.

 

DATED:                                                 , 2004

 

 

RESTORATION HARDWARE, INC.

 

 

 

By:

 /s/ Patricia McKay

 

 

 

 

 

Title:

CFO

 

 

 

 

 

/s/ Gary G. Friedman

 

Gary G. Friedman, Optionee

 

 

 

Address:

 

 

 

 

 

 

 

 

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

 

--------------------------------------------------------------------------------


 

RESTORATION HARDWARE, INC.
STOCK OPTION AGREEMENT

 

RECITALS

 


A.            THE BOARD HAS ADOPTED THE PLAN FOR THE PURPOSE OF RETAINING THE
SERVICES OF SELECTED EMPLOYEES, NON-EMPLOYEE MEMBERS OF THE BOARD OR OF THE
BOARD OF DIRECTORS OF ANY PARENT OR SUBSIDIARY AND CONSULTANTS AND OTHER
INDEPENDENT ADVISORS WHO PROVIDE SERVICES TO THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY).


 


B.            OPTIONEE IS TO RENDER VALUABLE SERVICES TO THE CORPORATION (OR A
PARENT OR SUBSIDIARY), AND THIS AGREEMENT IS EXECUTED PURSUANT TO, AND IS
INTENDED TO CARRY OUT THE PURPOSES OF, THE PLAN IN CONNECTION WITH THE
CORPORATION’S GRANT OF AN OPTION TO OPTIONEE.


 


C.            ALL CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE MEANING
ASSIGNED TO THEM IN THE ATTACHED APPENDIX.


 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.  GRANT OF OPTION.  THE CORPORATION HEREBY GRANTS TO OPTIONEE, AS OF THE GRANT
DATE, AN OPTION TO PURCHASE UP TO THE NUMBER OF OPTION SHARES SPECIFIED IN THE
GRANT NOTICE.  THE OPTION SHARES SHALL BE PURCHASABLE FROM TIME TO TIME DURING
THE OPTION TERM SPECIFIED IN PARAGRAPH 2 BELOW AT THE EXERCISE PRICE.


 


2.  OPTION TERM.  THIS OPTION SHALL HAVE A MAXIMUM TERM OF TEN (10) YEARS
MEASURED FROM THE GRANT DATE AND SHALL ACCORDINGLY EXPIRE AT THE CLOSE OF
BUSINESS ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED IN ACCORDANCE WITH
PARAGRAPH 5 OR 6 BELOW.


 


3.  LIMITED TRANSFERABILITY.  THIS OPTION SHALL BE NEITHER TRANSFERABLE NOR
ASSIGNABLE BY OPTIONEE OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION FOLLOWING OPTIONEE’S DEATH AND MAY BE EXERCISED, DURING OPTIONEE’S
LIFETIME, ONLY BY OPTIONEE.  HOWEVER, IF THIS OPTION IS DESIGNATED A
NON-STATUTORY OPTION IN THE GRANT NOTICE, THEN THIS OPTION MAY, IN CONNECTION
WITH THE OPTIONEE’S ESTATE PLAN, BE ASSIGNED IN WHOLE OR IN PART DURING
OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF THE OPTIONEE’S IMMEDIATE FAMILY OR
TO A TRUST ESTABLISHED FOR THE EXCLUSIVE BENEFIT OF THE OPTIONEE AND/OR ONE OR
MORE SUCH FAMILY MEMBERS.  THE ASSIGNED PORTION SHALL BE EXERCISABLE ONLY BY THE
PERSON OR PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO
SUCH ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME
AS THOSE IN EFFECT FOR THIS OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT.


 


4.  DATE OF EXERCISE.  THIS OPTION SHALL BECOME EXERCISABLE FOR THE OPTION
SHARES IN ONE OR MORE INSTALLMENTS AS SPECIFIED IN THE GRANT NOTICE.  AS THE
OPTION BECOMES EXERCISABLE FOR SUCH INSTALLMENTS, THOSE INSTALLMENTS SHALL
ACCUMULATE AND THE OPTION SHALL REMAIN EXERCISABLE FOR THE ACCUMULATED
INSTALLMENTS UNTIL THE EXPIRATION DATE OR SOONER TERMINATION OF THE OPTION TERM
UNDER PARAGRAPH 5 OR 6 BELOW.

 

--------------------------------------------------------------------------------


 


5.  CESSATION OF SERVICE.  THE OPTION TERM SPECIFIED IN PARAGRAPH 2 ABOVE SHALL
TERMINATE (AND THIS OPTION SHALL CEASE TO BE OUTSTANDING) PRIOR TO THE
EXPIRATION DATE SHOULD ANY OF THE FOLLOWING PROVISIONS BECOME APPLICABLE:


 


(A)  SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE FOR ANY REASON (OTHER THAN
DEATH, DISABILITY OR CAUSE) WHILE THIS OPTION IS OUTSTANDING, THEN THE PERIOD
FOR EXERCISING THIS OPTION SHALL BE REDUCED TO A THREE (3)-MONTH PERIOD
COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE, BUT IN NO EVENT SHALL
THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE.


 


(B)  SHOULD OPTIONEE DIE WHILE HOLDING THIS OPTION, THEN THE PERSONAL
REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON OR PERSONS TO WHOM THE OPTION
IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN ACCORDANCE WITH THE LAWS OF
INHERITANCE SHALL HAVE THE RIGHT TO EXERCISE THIS OPTION.  SUCH RIGHT SHALL
LAPSE, AND THIS OPTION SHALL CEASE TO BE OUTSTANDING, UPON THE EARLIER OF
(I) THE EXPIRATION OF THE TWELVE (12)-MONTH PERIOD MEASURED FROM THE DATE OF
OPTIONEE’S DEATH OR (II) THE EXPIRATION DATE.


 


(C)  SHOULD OPTIONEE CEASE SERVICE BY REASON OF DISABILITY WHILE THIS OPTION IS
OUTSTANDING, THEN THE PERIOD FOR EXERCISING THIS OPTION SHALL BE REDUCED TO A
TWELVE (12)-MONTH PERIOD COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE,
BUT IN NO EVENT SHALL THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE
EXPIRATION DATE.


 


(D)           DURING THE LIMITED PERIOD OF POST-SERVICE EXERCISABILITY, THIS
OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED
OPTION SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF OPTIONEE’S
CESSATION OF SERVICE.  UPON THE EXPIRATION OF SUCH LIMITED EXERCISE PERIOD OR
(IF EARLIER) UPON THE EXPIRATION DATE, THIS OPTION SHALL TERMINATE AND CEASE TO
BE OUTSTANDING FOR ANY OTHERWISE EXERCISABLE OPTION SHARES FOR WHICH THE OPTION
HAS NOT BEEN EXERCISED.  HOWEVER, THIS OPTION SHALL, IMMEDIATELY UPON OPTIONEE’S
CESSATION OF SERVICE FOR ANY REASON, TERMINATE AND CEASE TO BE OUTSTANDING WITH
RESPECT TO ANY OPTION SHARES FOR WHICH THIS OPTION IS NOT OTHERWISE AT THAT TIME
EXERCISABLE.


 


(E)  SHOULD OPTIONEE’S SERVICE BE TERMINATED FOR CAUSE, THEN THIS OPTION SHALL
TERMINATE IMMEDIATELY AND CEASE TO REMAIN OUTSTANDING.

 


6.  SPECIAL ACCELERATION OF OPTION.

 


(A)  CHANGE IN CONTROL.

 

(I)            THIS OPTION TO THE EXTENT OUTSTANDING AT THE TIME OF A CHANGE IN
CONTROL TRANSACTION BUT NOT OTHERWISE FULLY EXERCISABLE, SHALL AUTOMATICALLY
ACCELERATE SO THAT THIS OPTION SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF
SUCH CHANGE IN CONTROL, BECOME EXERCISABLE FOR ALL OF THE OPTION SHARES AT THE
TIME SUBJECT TO THIS OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE OPTION
SHARES AS FULLY VESTED SHARES OF COMMON STOCK.

 

2

--------------------------------------------------------------------------------


 

(II)           IMMEDIATELY FOLLOWING THE CHANGE IN CONTROL, THIS OPTION SHALL
TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE EXTENT ASSUMED BY THE
SUCCESSOR CORPORATION (OR PARENT THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE
AND EFFECT PURSUANT TO THE TERMS OF THE CHANGE IN CONTROL TRANSACTION.

 

(III)          IF THIS OPTION IS ASSUMED IN CONNECTION WITH A CHANGE IN CONTROL
(OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT), THEN THIS OPTION SHALL BE
APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE IN CONTROL, TO APPLY TO
THE NUMBER AND CLASS OF SECURITIES OR OTHER PROPERTY WHICH WOULD HAVE BEEN
ISSUABLE TO OPTIONEE IN CONSUMMATION OF SUCH CHANGE IN CONTROL HAD THE OPTION
BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL, AND APPROPRIATE
ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE, PROVIDED THE AGGREGATE
EXERCISE PRICE SHALL REMAIN THE SAME.

 


(B)  TERMINATION OF SERVICE NOT FOR CAUSE.  IN THE EVENT THE OPTIONEE’S SERVICE
IS TERMINATED (I) BY THE CORPORATION NOT FOR CAUSE OR (II) BY THE OPTIONEE FOR
GOOD REASON AT ANY TIME PRIOR TO A CHANGE IN CONTROL, THIS OPTION AUTOMATICALLY
SHALL BECOME VESTED AND EXERCISABLE IMMEDIATELY PRIOR TO SUCH TERMINATION OF
SERVICE FOR ALL OF THE OPTION SHARES AT THE TIME REPRESENTED BY THIS OPTION.


 


(C)  THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT THE RIGHT OF THE CORPORATION TO
ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE ITS CAPITAL OR BUSINESS
STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL
OR ANY PART OF ITS BUSINESS OR ASSETS.


 


7.  ADJUSTMENT IN OPTION SHARES.


 

Should any change be made to Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the total number and/or class of securities subject to this option and
(ii) the Exercise Price in order to reflect such change and thereby preclude a
dilution or enlargement of benefits hereunder.

 


8.  STOCKHOLDER RIGHTS.  THE HOLDER OF THIS OPTION SHALL NOT HAVE ANY
STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES UNTIL SUCH PERSON SHALL
HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD
OF THE PURCHASED SHARES.


 


9.  MANNER OF EXERCISING OPTION.


 


(A)  IN ORDER TO EXERCISE THIS OPTION WITH RESPECT TO ALL OR ANY PART OF THE
OPTION SHARES FOR WHICH THIS OPTION IS AT THE TIME EXERCISABLE, OPTIONEE (OR ANY
OTHER PERSON OR PERSONS EXERCISING THE OPTION) MUST TAKE THE FOLLOWING ACTIONS:

 

(I)            EXECUTE AND DELIVER TO THE CORPORATION A NOTICE OF EXERCISE FOR
THE OPTION SHARES FOR WHICH THE OPTION IS EXERCISED;

 

3

--------------------------------------------------------------------------------


 

(II)           PAY THE AGGREGATE EXERCISE PRICE FOR THE PURCHASED SHARES IN ONE
OR MORE OF THE FOLLOWING FORMS, SUBJECT TO APPLICABLE LAWS:

 

(A)  CASH OR CHECK MADE PAYABLE TO THE CORPORATION; OR

 

(B)  SHARES OF COMMON STOCK HELD BY OPTIONEE (OR ANY OTHER PERSON OR PERSONS
EXERCISING THE OPTION) FOR THE REQUISITE PERIOD NECESSARY TO AVOID A CHARGE TO
THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED AT THEIR
FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(C)  THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH OPTIONEE
(OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) SHALL CONCURRENTLY
PROVIDE IRREVOCABLE INSTRUCTIONS (I) TO A CORPORATION-DESIGNATED BROKERAGE FIRM
TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO THE
CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE,
SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED
SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND
(II) TO THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES
DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise;

 

(III)          FURNISH TO THE CORPORATION APPROPRIATE DOCUMENTATION THAT THE
PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN OPTIONEE) HAVE THE RIGHT
TO EXERCISE THIS OPTION; AND

 

(IV)          MAKE APPROPRIATE ARRANGEMENTS WITH THE CORPORATION (OR PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE SATISFACTION OF ALL FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO
THE OPTION EXERCISE.

 


(B)  AS SOON AS PRACTICAL AFTER THE EXERCISE DATE, THE CORPORATION SHALL ISSUE
TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THIS
OPTION) A CERTIFICATE FOR THE PURCHASED OPTION SHARES, WITH THE APPROPRIATE
LEGENDS, IF ANY, AFFIXED THERETO.


 


(C)  IN NO EVENT MAY THIS OPTION BE EXERCISED FOR ANY FRACTIONAL SHARES OF
COMMON STOCK.


 


10.  COMPLIANCE WITH LAWS AND REGULATIONS.


 


(A)  THE EXERCISE OF THIS OPTION AND THE ISSUANCE OF THE OPTION SHARES UPON SUCH
EXERCISE SHALL BE SUBJECT TO COMPLIANCE BY THE CORPORATION AND OPTIONEE WITH ALL
APPLICABLE REQUIREMENTS OF LAW RELATING THERETO AND WITH ALL APPLICABLE

 

4

--------------------------------------------------------------------------------


 

regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which Common Stock may be listed for trading at the time of such exercise and
issuance.

 


(B)  THE INABILITY OF THE CORPORATION TO OBTAIN APPROVAL FROM ANY REGULATORY
BODY HAVING AUTHORITY DEEMED BY THE CORPORATION TO BE NECESSARY TO THE LAWFUL
ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO THIS OPTION SHALL RELIEVE THE
CORPORATION OF ANY LIABILITY WITH RESPECT TO THE NON-ISSUANCE OR SALE OF COMMON
STOCK AS TO WHICH SUCH APPROVAL SHALL NOT HAVE BEEN OBTAINED.  THE CORPORATION,
HOWEVER, SHALL USE ITS BEST EFFORTS TO OBTAIN ALL SUCH APPROVALS.


 


11.  SUCCESSORS AND ASSIGNS.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
PARAGRAPHS 3 AND 6 ABOVE, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS
AND OPTIONEE, OPTIONEE’S ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND
LEGATEES OF OPTIONEE’S ESTATE.


 


12.  NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE CORPORATION
UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED TO THE
CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO BE GIVEN
OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND ADDRESSED TO OPTIONEE AT THE
ADDRESS INDICATED BELOW OPTIONEE’S SIGNATURE LINE ON THE GRANT NOTICE.  ALL
NOTICES SHALL BE DEEMED EFFECTIVE UPON PERSONAL DELIVERY OR UPON DEPOSIT IN THE
U.S. MAIL, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY TO BE NOTIFIED.


 


13.  CONSTRUCTION.  THIS AGREEMENT AND THE OPTION EVIDENCED HEREBY ARE MADE AND
GRANTED PURSUANT TO THE PLAN AND ARE IN ALL RESPECTS LIMITED BY AND SUBJECT TO
THE TERMS OF THE PLAN.  ALL DECISIONS OF THE PLAN ADMINISTRATOR WITH RESPECT TO
ANY QUESTION OR ISSUE ARISING UNDER THE PLAN OR THIS AGREEMENT SHALL BE
CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN INTEREST IN THIS OPTION.  FOR
PURPOSES OF THIS AGREEMENT, WHENEVER THE CONTEXT REQUIRES, THE SINGULAR NUMBER
SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


14.  GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.


 


15.  EXCESS SHARES.  IF THE OPTION SHARES COVERED BY THIS AGREEMENT EXCEED, AS
OF THE GRANT DATE, THE NUMBER OF SHARES OF COMMON STOCK WHICH MAY WITHOUT
STOCKHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN THIS OPTION SHALL BE VOID
WITH RESPECT TO THOSE EXCESS SHARES, UNLESS STOCKHOLDER APPROVAL OF AN AMENDMENT
SUFFICIENTLY INCREASING THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UNDER THE
PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT I
NOTICE OF EXERCISE

 

I hereby notify Restoration Hardware, Inc. (the “Corporation”) that I elect to
purchase                          shares of the Corporation’s common stock (the
“Purchased Shares”) at the option exercise price of $                       per
share (the “Exercise Price”) pursuant to that certain option (the “Option”)
granted to me on February 5, 2004 under the Corporation’s 1998 Stock Incentive
Plan Amended and Restated on October 9, 2002.

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

 

                                          , 20    

Date

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

Print name in exact manner
it is to appear on the
stock certificate:

 

 

 

Address to which certificate
is to be sent, if different
from address above:

 

 

 

 

 

Social Security Number:

 

Employee Number:

 

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.            Agreement shall mean this Stock Option Agreement.

 

B.            Applicable Laws shall mean the legal requirements relating to the
administration of stock option plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
of any foreign jurisdiction applicable to the granting of stock options and the
issuance of shares of Common Stock to residents therein.

 

C.            Board shall mean the Corporation’s Board of Directors.

 

D.            Cause shall mean a termination of Service if the Optionee has been
convicted of a felony involving fraud, dishonesty, or physical harm to any
person, or the termination is evidenced by a resolution adopted in good faith by
two-thirds of the Board to the effect that the Optionee (i) intentionally and
continually failed substantially to perform the Optionee’s reasonably assigned
duties with the Corporation (other than a failure resulting from the Optionee’s
incapacity due to physical or mental illness or from the Optionee’s assignment
of duties that would constitute Good Reason (as defined below)), which failure
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance has been delivered to the Optionee specifying
the manner in which the Optionee has failed substantially to perform, or (ii)
intentionally engaged in conduct which is demonstrably and materially injurious
to the Corporation; provided, that no termination of the Optionee’s employment
shall be for Cause as set forth in clause (ii) above until (a) there shall have
been delivered to the Optionee a copy of a written notice setting forth that the
Optionee was guilty of the conduct set forth in clause (ii) and specifying the
particulars thereof in detail, and (b) the Optionee shall have been provided an
opportunity to be heard in person by the Board (with the assistance of the
Optionee’s counsel if the Optionee so desires). No act, nor failure to act, on
the Optionee’s part shall be considered “intentional” unless the Optionee has
acted, or failed to act, with a lack of good faith and with a lack of reasonable
belief that the Optionee’s action or failure to act was in the best interest of
the Corporation.

 

E. Change in Control shall mean any of the following:

 

(a) An acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the “Voting Securities”) by any Person (as the
term “person” is used for purposes of Section 13 or 14 of 1934 Act) immediately
after which such Person has Beneficial Ownership (as the term “beneficial
ownership” is defined under Rule 13d-3 promulgated under the 1934 Act) of fifty
percent (50%) or more of the combined voting power of the Corporation’s then
outstanding Voting Securities; provided, that in determining whether a Change in
Control has occurred, Voting Securities which are acquired in a Non-Control
Acquisition (as hereinafter defined) shall

 

A-1

--------------------------------------------------------------------------------


 

not constitute an acquisition which would cause a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (1) the Corporation or
(2) any corporation or other Person of which a majority of its voting power or
its equity securities or equity interest is owned directly or indirectly by the
Corporation (a “Non-Change Subsidiary”), (ii) the Corporation or any Non-Change
Subsidiary, or (iii) any Person in connection with a Non-Control Transaction (as
hereinafter defined);

 

(b) The individuals who, as of February 5, 2004, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, that if the appointment, election or nomination for
election by the Corporation’s stockholders of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered a member of the Incumbent Board; and
provided, further, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “election contest” (involving a solicitation
subject to Rule 14a-1 to Rule 14a-10 under the 1934 Act by any person or group
of persons for the purpose of opposing a solicitation subject to Rule 14a-1 to
Rule 14a-10 with respect to the election or removal of directors at any annual
or special meeting of security holders) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest;

 

(c) A merger, consolidation or reorganization involving the Corporation, unless
such merger, consolidation or reorganization satisfies the conditions set forth
in clauses (1) and (2) below (any transaction(s) meeting the requirements of
clauses (1) and (2) below being referred to herein as “Non-Control
Transactions”):

 

(1) the stockholders of the Corporation immediately before such merger,
consolidation or reorganization own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; and

 

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation;

 

(d) A complete liquidation or dissolution of the Corporation; or

 

A-2

--------------------------------------------------------------------------------


 

(e) An agreement for the sale or other disposition of all or substantially all
of the assets of the Corporation to any Person (other than a transfer to a
Non-Change Subsidiary); and

 

(f) Any other event that at least two-thirds of the Incumbent Board in its sole
discretion shall determine constitutes a Change in Control.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Corporation which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Corporation, and after
such share acquisition by the Corporation the Subject Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur; provided further that no
Change in Control shall be deemed to have occurred under (a) or (c) above merely
because individuals and entities who, individually, as of the date of
February 5, 2004 have Beneficial Ownership of at least 5% of the Voting
Securities have, immediately after the transaction described in (a) or (c)
above, Beneficial Ownership, in the aggregate, of more than 50% of the Voting
Securities of the Corporation or successor or parent thereof if both (i) no one
such individual or entity has, immediately after such a transaction, Beneficial
Ownership of more than 50% and (ii) the transaction does not result in the
Corporation or successor or parent thereof becoming a private company.

 

Notwithstanding anything to the contrary in the Agreement, if the Optionee’s
Service is terminated prior to a Change in Control and the Board determines that
such termination (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control and
who subsequently effectuates a Change in Control or (ii) otherwise occurred in
connection with, or in anticipation of, a Change in Control which actually
occurs, then, for all purposes of the Agreement, the date of a Change in Control
with respect to the Optionee shall mean the date immediately prior to the date
of such termination of the Optionee’s Service.

 

F.             Code shall mean the Internal Revenue Code of 1986, as amended.

 

G.            Common Stock shall mean shares of the Corporation’s common stock.

 

H.            Compensation and Severance Agreement shall mean the compensation
and severance agreement entered into between the Optionee and the Corporation,
as amended and restated effective as of February 5, 2004.

 

A-3

--------------------------------------------------------------------------------


 

I.              Corporation shall mean Restoration Hardware, Inc., a Delaware
corporation.

 

J.             Disability shall mean as defined in the Compensation and
Severance Agreement as of February 5, 2004 without regard to any subsequent
amendment of the Compensation and Severance Agreement.

 

K.            Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

 

L.             Exercise Date shall mean the date on which the option shall have
been exercised in accordance with Paragraph 9 of the Agreement.

 

M.           Exercise Price shall mean the exercise price per Option Share as
specified in the Grant Notice.

 

N.            Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.

 

O.            Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 

(a)           If Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be deemed equal to the closing selling
price per share of Common Stock on the date in question, as the price is
reported by the National Association of Securities Dealers on the Nasdaq
National Market.  If there is no closing selling price for Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which a closing selling price is reported; or

 

(b)           If Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be deemed equal to the closing selling price per
share of Common Stock on the date in question on the Stock Exchange determined
by the Plan Administrator to be the primary market for Common Stock, as such
price is officially quoted in the composite tape of transactions on such
exchange.  If there is no closing selling price for Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

 

P.             Good Reason shall mean as defined in the Compensation and
Severance Agreement as of February 5, 2004 without regard to any subsequent
amendment Compensation and Severance Agreement.

 

Q.            Grant Date shall mean the date of grant of the option as specified
in the Grant Notice.

 

A-4

--------------------------------------------------------------------------------


 

R.            Grant Notice shall mean the Notice of Grant of Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.

 

S.             1934 Act shall mean the Securities Exchange Act of 1934, as
amended.

 

T.            Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Section 422 of the Code.

 

U.            Not for Cause shall mean termination of the Optionee’s Service by
the Corporation for reasons other than for Cause.

 

V.            Notice of Exercise shall mean the notice of exercise in the form
attached hereto as Exhibit I.

 

W.           Option Shares shall mean the number of shares of Common Stock
subject to the option as specified in the Grant Notice.

 

X.            Optionee shall mean the person to whom the option is granted as
specified in the Grant Notice.

 

Y.            Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

Z.            Plan shall mean the Corporation’s 1998 Stock Incentive Plan
Amended and Restated on October 9, 2002.

 

AA.        Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

 

BB.          Service shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor.

 

CC.          Stock Exchange shall mean the American Stock Exchange or the New
York Stock Exchange.

 

DD.         Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-5

--------------------------------------------------------------------------------